Citation Nr: 0611934	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-34 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The appellant claims that her deceased spouse had recognized 
service in the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that determined that the appellant had failed to 
submit new and material evidence to reopen her claim of 
entitlement to VA death pension benefits, which had been 
originally denied on the basis that her deceased spouse did 
not have qualifying service as a veteran.  

In November 2004, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to VA death pension benefits.  The matter was 
thereafter remanded to the RO via the Appeals Management 
Center (AMC) for the purpose of obtaining additional evidence 
and cure specified due process deficiencies.  That 
development was carried out, and the AMC reconsidered the 
appellant's claim in November 2005.  The matter was returned 
to the Board in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).

Here, the first element of the notice requirements has not 
been satisfied.  There is no document of record informing the 
appellant about what information and evidence not of record 
is necessary to substantiate her claim.  More specifically, 
the appellant has yet to have been provided adequate notice 
as to what VA considers to be "acceptable evidence" of 
qualifying military service for her husband, which is crucial 
for purpose of receiving VA death pension benefits.  The 
appellant was also provided insufficient notice/information 
that the various documents she submitted in support of her 
appeal (a General Order from the General Headquarters of the 
Armed Forces of the Philippines Office of the Chief of Staff, 
affidavits from A.L. Soriano, M.D., C.B.J., V.V. and V.C., 
and statements from V. Roldan, M.D., and R.F. Esteras, M.D.) 
were inadequate for purposes of showing qualifying service.  

The United States Court of Appeals for the Federal Circuit 
recently held that this duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the Statement of the Case (SOC) 
or Supplemental SOC.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).  Accordingly, because this first 
element notice error is of the type that would have the 
natural effect of producing prejudice to the appellant from 
the notice error in terms of the fairness of the 
adjudication, and because the Secretary has not shown that 
there was clearly no prejudice, a remand is required.  See 
Pelea v. Nicholson, 19 Vet. App. 296, 305-06 (2005).

Accordingly, this case is REMANDED for the following 
development:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim; (2) the information and evidence 
that VA will seek to obtain on her 
behalf; (3) the information or evidence 
that she is expected to provide; and (4) 
request or tell her to provide any 
evidence in her possession that pertains 
to the claim.  A copy of this 
notification must be associated with the 
claims folder.

As discussed above, the appellant should 
be provided information as to what VA 
considers to be "acceptable evidence" of 
qualifying military service, and should 
be notified of the reasons why the 
evidence she has submitted is or is not 
adequate for purposes of showing 
qualifying service.

2.  Following receipt of any additional 
evidence submitted by the appellant, 
readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the appellant, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC) that addresses the claim on its 
merits.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the November 2005 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

